Citation Nr: 1219806	
Decision Date: 06/06/12    Archive Date: 06/20/12

DOCKET NO.  09-37 334A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, other than posttraumatic stress disorder (PTSD), to include as secondary to a service-connected disability.

2.  Entitlement to service connection for nerve damage of the upper spine due to retained metal.  

3.  Entitlement to an initial disability rating in excess of 10 percent for service-connected PTSD.

4.  Entitlement to an initial compensable disability rating for service-connected slight shell fragment wound (SFW) of the right upper trapezius muscle.

5.  Entitlement to an initial compensable disability rating for service-connected slight SFW of the left thoracic area of the mid-back.

6.  Entitlement to an initial compensable disability rating for service-connected scar on the posterior right neck.
7.  Entitlement to an initial compensable disability rating for service-connected scar on the left mid-back.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to March 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Veteran perfected his appeal in regard to the disability ratings for his service-connected muscle and scar disabilities in July 2010.  He requested that he be afforded a Board hearing at the RO at that time.  The Veteran later submitted a statement wherein he indicated he did not want a Board hearing.  The Veteran's representative was asked to clarify the Veteran's desire in this regard.  The representative submitted a written statement to say that the Veteran did not want a Board hearing.  The submission was received in January 2012.  [However, in July 2011, the Veteran and his wife testified at a hearing conducted before a Decision Review Officer (DRO) at the RO.  A copy of the transcript of the hearing has been associated with the Veteran's claims folder.]  

The Board notes that the Veteran also originally sought service connection for bilateral hearing loss and tinnitus.  The Veteran was granted service connection for left ear hearing loss in June 2008.  He was denied service connection for right ear hearing loss and tinnitus at the same time.  He submitted a NOD with the denial of service connection in October 2008.  He did not disagree with his disability rating for his service-connected left ear hearing loss.

The Veteran was later granted service connection for right ear hearing loss and tinnitus by way of a rating decision dated in January 2009.  There is no indication in the claims file that the Veteran disagreed with any downstream element of that rating decision.

The issues of entitlement to service connection for a psychiatric disorder, other than PTSD, to include as secondary to a service-connected disability, and entitlement to initial compensable disability ratings for the service-connected scar on the posterior right neck and the service-connected scar on the left mid-back are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  At no time during the current appeal has the Veteran had nerve damage of his upper spine due to retained metal.

2.  Throughout the rating period on appeal the Veteran's PTSD has been manifested by complaints of sleep disturbances, irritability, emotional detachment, depressed mood, anxiety, hypervigilance, and exaggerated startle response that results in occasional decrease in work efficiency and intermittent periods of an inability to perform occupational tasks.
3.  The Veteran's service-connected PTSD is not manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks; difficulty in understanding complex commands; impairment of short- and long-term memory; impaired judgment; impaired abstract thinking; or difficulty in establishing and maintaining effective work and social relationships.

4.  The residuals of the SFW to the Veteran's right upper trapezius muscle are manifested by no more than slight impairment of the dominant arm involving Muscle Group I.  

5.  The residuals of the SFW to the Veteran's left thoracic area of the mid-back are manifested by no more than slight impairment involving Muscle Group II.  


CONCLUSIONS OF LAW

1.  A disability involving nerve damage of the upper spine due to retained metal was not incurred in or aggravated by the Veteran's active duty.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

2.  The criteria for an initial disability rating of 30 percent for service-connected PTSD, from December 18, 2007, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.7, 4.130, Diagnostic Code 9411 (2011).

3.  The criteria for an initial compensable disability rating for a slight SFW wound of the right upper trapezius muscle, Muscle Group I, have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.321, 4.7, 4.40, 4.45, 4.56, 4.59, 4.71a, 4.73, Diagnostic Code 5301 (2011).

4.  The criteria for an initial compensable disability rating for a slight SFW wound of the left thoracic area of the mid-back, Muscle Group II, have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.321, 4.7, 4.40, 4.45, 4.56, 4.59, 4.71a, 4.73, Diagnostic Code 5302 (2011).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, a pre-decisional notice letter in January 2008 complied with VA's duty to notify the Veteran with regard to the service connection issue adjudicated herein.  Specifically, this letter apprised the Veteran of what the evidence must show to establish entitlement to the benefit, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  It also notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

However, with respect to the initial rating claims adjudicated herein, the VA's General Counsel has held that VCAA notice is not required for downstream issues.  VAOPGCPREC 8-2003.  In addition, the Board notes that the United States Court of Appeals for Veterans Claims (Court) held that "the statutory scheme contemplates that, once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess, 19 Vet. App. at 490. 

In this case, the Veteran's initial claim for service connection for PTSD, SFW of the right upper trapezius muscle, and SFW of the left thoracic area of the mid-back was granted and effective dates and disability ratings were assigned in the rating decisions on appeal.  As such, no additional notice is required because the purpose that the notice is intended to serve has been fulfilled.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Moreover, the Board finds that VA has complied with its duty to assist the Veteran in the development of his claim.  VA has obtained service treatment records (STRs), service personnel records, afforded the Veteran examinations, obtained VA treatment records, and received private medical records and an evaluation report from the Veteran.  The Veteran testified at hearings before a Decision Review Officer (DRO).  The Veteran identified what he said were relevant private treatment records in November 2009.  The RO wrote to him to request that he submit the records or authorize the RO to obtain them on his behalf in January 2010.  The Veteran did not provide the records and did not respond to the RO's letter.  

The VA examinations are adequate for adjudication purposes.  The August 2009, September 2009, August 2010, and December 2011 VA examiners described in full the current manifestations of the Veteran's PTSD and SFW disabilities at the time of the respective examinations.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In addition, the VA examinations reviewed the Veteran's contentions of suffering nerve damage to the upper spine with negative findings for such a disability.

The Board acknowledges that the examination for the Veteran's SFWs is approximately three years old.  However, the Board notes that the "mere passage of time" does not render an old examination inadequate.  Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007).  The Veteran testified at a DRO hearing in July 2011.  His focus was on his service-connected scar disabilities.  He sought a new examination for those disabilities.  Further, in an accompanying statement he acknowledged his noncompensable ratings for his service-connected SFW and argued that he should have a separate compensable rating for his scars.  He did not argue for a higher rating for his SFWs.  In short, he did not contend that his SFW disabilities had increased in disability.  Thus, the evidence of record is sufficient to render a decision in regard to the service-connected SFW issues.  Id. at 183.

Accordingly, the Board finds that VA has satisfied its duty to notify and assist.  The Veteran has not identified any other pertinent evidence, not already of record, that VA can obtain.  The Board is unaware of any such evidence.

II.  Factual Background

The Veteran served on active duty from April 1969 to March 1972.  He was in the U. S. Marine Corps.  According to his service personnel records, he was assigned to a unit in the Fleet Marine Force based in Okinawa from January 1970 to January 1971.  The personnel records reflect that the Veteran served as part of a reactionary force that was deployed on an amphibious ship off the coast of Vietnam for three periods during March and May 1970.  

The Veteran's claim for service connection for PTSD and several SFW wounds was received at the RO on December 28, 2007.  He claimed he was wounded in a firefight during one of his deployments.  He also claimed that he suffered from PTSD due to combat involvement.

The Veteran's STRs are negative for evidence of SFWs of any type.  The Veteran was seen for a number of complaints during 1970, a period when he was engaged in combat; however, there was no treatment provided for a SFW.  The Veteran's separation physical examination was negative for evidence of scars or residuals of SFWs in March 1972.  The Veteran's induction examination noted that he was right-handed.

VA treatment records for the period from August 2008 to November 2008 were negative for treatment for PTSD or for any complaints associated with the Veteran's SFWs or scars.  

A Report of Contact contained information regarding a conversation with the Veteran regarding his claimed SFWs in December 2008.  The Veteran reported having received treatment at the Mayo Clinic in Minnesota.  He was asked if his wounds were discussed at that time and he thought they were.  He said his records were sent to him and he had provided the records to his local physician.  The Veteran agreed to submit the records.

The Veteran submitted multiple imaging studies from the Minnesota Diagnostic Center in January 2009.  All of the records were dated in October 2003.  The records contain the first page of a neurological consult, also dated in October 2003.  The consult noted that the Veteran injured his left shoulder at work in January 2002.  The physician said the pain was most severe in the left shoulder but also affected the left side of the neck and the Veteran would, at times, have sharp, shooting pains in the left neck area.  The Veteran was also noted to have experienced intermittent low back pain that was accentuated at the time of his left shoulder injury.  The Veteran further reported bilateral knee pain over the years.  He did not have any complaints in regard to the right shoulder.  There was no discussion of his being wounded.  The reports included X-rays that were done to determine if there was an intraorbital metallic foreign body present prior to doing a magnetic resonance imaging (MRI).  The X-rays were negative for evidence of any metallic foreign body.  The Veteran had MRIs of both knees, his cervical and lumbosacral spine, and left shoulder.  No foreign objects, metallic or otherwise, were identified in the cervical and lumbosacral spine MRIs.

The Veteran and his spouse testified at a DRO hearing in May 2009.  The Veteran provided testimony regarding his service in the reactionary force and how he was engaged in combat.  The Veteran thought that he was wounded in three areas by shrapnel from a rocket-propelled grenade (RPG) in May 1970.  The Veteran's spouse was asked about his PTSD symptoms early in their relationship as they had met after he returned home.  In regard to the present, she said that she did not know if he experienced nightmares as she needed to take a sleeping pill at night.  The Veteran testified that he worked for the railroad for 31 years.  He said he did not find the work stressful.  He said that he got along "good" with his children.  The Veteran was asked about socializing and he testified that they lived in a very small community and there were not many people to socialize with where they lived.  

It was established that the Veteran would not go grocery shopping for his wife.  He was asked if he did not like to be around a lot of people.  The Veteran responded that he was alright with it and that he had been in a large store that morning and said he liked to watch the people.  The Veteran said he had not had any nightmares or dreams lately.  He was asked if he had trouble falling asleep or staying asleep and said he did not.  

The Veteran was afforded a VA PTSD examination in August 2009.  The examiner noted that he had reviewed the claims file.  He also noted that the examination was conducted via telemedicine.  The examiner reported that the Veteran had not received any treatment for a mental disorder.  The examiner recorded a history of the Veteran being wounded in the field and treated at the time and was not put in for a Purple Heart medal.  The Veteran had been married for over 35 years.  He would get together with friends and would play cards and watch television.  The examiner said the Veteran was clean and casually dressed.  His affect was appropriate and attention was said to be intact.  The Veteran was oriented times three and his thought process and content was said to be unremarkable.  There were no delusions.  In regard to judgment the examiner said the Veteran understood the outcome of behavior.  The examiner also said there was no sleep impairment or hallucinations as well as no obsessive/ritualistic behavior, panic attacks or suicidal or homicidal thoughts.  

The examiner detailed how the Veteran met the diagnostic criteria for a diagnosis of PTSD.  He said he administered the Clinician Administered PTSD Scale (CAPS) test and that the results showed mild PTSD symptoms.  The Veteran was noted to have been retired since 2005.  He still did some part-time farming with a brother.  The Veteran was reported to have a medical disability from the railroad involving his back and knees.  The only Axis I diagnosis provided was for chronic PTSD.  The examiner also provided a Global Assessment of Functioning (GAF) score of 60.  The examiner said that the Veteran's symptoms were more intense in the past but had gradually faded over the years and now were in the mild range.  The examiner added that there was some mild constriction in social and interpersonal relationships.  He also said there was some decrease in leisure activities and constriction in quality of life because of the persistent symptoms.  

The Veteran was granted service connection for PTSD, with an assigned rating of 10 percent, in August 2009.  The effective date for the grant of service connection and the 10 percent rating was as of the date of claim - December 18, 2007.

The Veteran was afforded a VA muscles examination in September 2009.  The examiner noted that he had reviewed the claims file and that the Veteran claimed to have SFWs and a separate impairment involving nerve damage of the upper spine from retained metal.  The Veteran related how he was wounded in combat from fragments of a RPG.  He said he sustained wounds to the back and posterior neck.  The Veteran said he was treated in the field and the wounds healed without infection or other complications.  The Veteran reported that, over the years, some particles of shrapnel had come close to the surface of the skin and this caused some slight discomfort.  He reported that his private physician had done a simple extraction of some fragments years earlier.  

The examiner reported that there was a scar at the posterior aspect of the right side of the neck and a scar in the left mi-thoracic region.  The Veteran described the scars as nontender with no associated numbness, tingling, paresthesias, or other symptoms.  The Veteran did not receive treatment for his scars or the SFWs.  He reported no loss of motor or muscle function associated with any of the wounds or scars.  There was no restriction of any joint as a result of the wounds or scars.  The examiner said that the two muscles involved were the right upper trapezius and the left latissimus dorsi.  The examiner said that there was no history of hospitalization, surgery, or debridement of the wounds.  There was no history of trauma to the muscles.  The examiner also said that there was no associated bone, nerve, vascular or tendon injuries, muscle herniation, or loss of deep fascia or muscle substance from the wounds.  The examiner stated that there was no limitation of motion of any joint as a result of muscle injury.  There was no current pain, incoordination, fatigability, weakness, uncertainty of movement or flare-ups.  

The examiner said that the Veteran had normal muscle function in terms of comfort, endurance, and strength sufficient to perform activities of daily living.  X-rays of the cervical spine were said to show normal alignment with unremarkable bones and soft tissues.  There was no evidence of foreign bodies.  X-rays of the thoracic spine were interpreted as showing mild, multilevel spondylosis deformans, and old right posterior 10th rib fracture.  There were no foreign bodies.  The examiner noted that the Veteran had worked as a truck driver for a railroad but was retired in 2004.  The examiner provided diagnoses of SFW of the left posterior thorax and right posterior neck with residual scars.  He also said there were no significant effects from the Veteran's SFWs or scars.  

The same examiner also provided a report in regard to the scars associated with the Veteran's SFWs.  The same two scars as previously discussed were identified.  In regard to the scar in the left mid-back the examiner said the scar measured 2-centimeters (cm) by 0.2-cm.  The scar was not painful.  There were no signs of skin breakdown.  The scar was superficial with no inflammation, edema, or keloid formation.  The examiner said the scar had no disabling effects.  As to the scar on the posterior right neck the examiner said there was no skin breakdown and the Veteran reported no pain.  The scar measured 4-cm by 0.4-cm.  The examiner said the scar was superficial with no inflammation edema or keloid formation.  There was no abnormal texture, and no hypo- or hyperpigmentation.  There was no underlying soft tissue loss or induration.  The examiner said the scar was not inflexible, elevated or depressed.  It was not adherent to underlying tissue and had no other disabling effects.  The results of the cervical and thoracic spine X-rays were noted.  The examiner noted that no photographs were taken.  

The examiner noted that the Veteran was retired from his job since 2004, that the Veteran's scars had no significant effects on his occupation, and that there were no effects on the usual daily activities.  The examiner opined that the Veteran's scars represented previous shrapnel fragment wounds status post shrapnel fragment extraction.  The examiner stated that there was no evidence of nerve damage.

The Veteran was granted service connection for a slight SFW of the right upper trapezius muscle and slight SFW of the left thoracic area of the mid-back in September 2009.  The Veteran was also granted service connection for a scar of the posterior right neck and scar of the left mid-back.  All four disabilities were rated at the noncompensable level.  The effective date of service-connection and the ratings was as of December 18, 2007.   

The Veteran submitted a private psychological evaluation from M. C., Ed.D., dated in June 2010.  Dr. C. reviewed the Veteran's military history and involvement in combat.  He noted that the Veteran had married in the mid-1970's and was still married.  He said the Veteran had trouble remembering the month and year of his marriage and thought this was significant as the Veteran remembered many other dates involving his military service.  Dr. C. noted that the Veteran reported that he slept alright and denied nightmares.  However, he said the Veteran's wife's facial expressions appeared to indicate otherwise.  The Veteran was noted to spend his day helping his brother with farm work.  Dr. C. felt that the Veteran spent very little purposeful time doing this.  He noted that the Veteran displayed a startle reflex when the telephone rang in the office during the interview.  

Dr. C. said the Veteran denied virtually all other adult activities, including doing much at home.  The Veteran was noted to be a member of a veterans' organization but did not go to meetings.  Dr. C. said "he was seeing" an individual that was at the borderline level of adhering to his personal routine and daily habits.  He also felt that the Veteran was more reclusive than the Veteran wanted to admit when he was not helping his brother.  He said the Veteran's flow of conversation and thought were asymptomatic.  He felt there was some degree of pressured speech.  Dr. C. also said that the Veteran spoke in a low volume but thought that the Veteran's depressive features may be observable through the low volume of speech.  

Dr. C. stated that he believed the Veteran made a sincere and intensive effort to keep anyone from seeing his depression, anger or anxious features.  He said the Veteran would not go into detail about his Vietnam experiences and this was either an inability to remember or refusal to verbalize about the experiences.  He said the Veteran's mood did not appear to be variable and the general observable features were those associated with mild depression and anxiety.  He said the Veteran appeared to be free of preoccupation, compulsion, or delusion.  He also said the Veteran was extremely hypervigilant.  He felt that the Veteran expressed a degree of irritability and anger in a response to hypocrites that go to church.  Dr. C. said the Veteran was oriented in all spheres but said the Veteran's sensorium did not appear to be within normal limits because he frequently had to repeat questions as the Veteran would not hear him the first time.  

Dr. C. also provided findings regarding the Veteran's memory and recall abilities.  He said the Veteran was adroit with single digit addition and subtraction but was less than somewhat fair in deductive reasoning problems.  He said the Veteran's immediate recall was below fair and that the Veteran could only recall five digits forward and four backward.  He said the Veteran was even below that level when recalling general information given to him in the past 30-40 seconds.  Dr. C. commented that the Veteran's performance on the cognitive-related questions appeared to make him more and more anxious with a significant loss in his powers of concentration.  He said the Veteran was unable to do serial threes at all and the Veteran's ability with similarities was quite poor as well his inability to interpret any more than one of out five proverbs.  Dr. C. stated that the Veteran's insight was probably fair but not much better.  He also said that the Veteran's judgment had declined and explained the comment by saying the Veteran had always been a hard worker with consistent attitudes toward the work ethic.  However, his motivation and confidence in himself had declined to a severely low level.

Dr. C. diagnosed chronic PTSD on Axis I and listed several health issues as affecting the Veteran; reported as bilateral hearing loss, reported tinnitus, and reported variable pain due to shrapnel in the neck and back (moderate to profoundly severe).  In regard to the latter finding, there is no documentation in the examination report to support this finding.  Moreover, there is no indication that Dr. C. has reviewed the Veteran's claims file to be able to objectively assess the Veteran's status in regard to his physical condition.  Finally, Dr. C. provided a current GAF score of 54 with a reported score of 64 as the highest in the last year.  

The Veteran was afforded a VA PTSD examination in August 2010.  The examiner noted that he had reviewed the claims file as part of the examination.  The Veteran was accompanied by his wife and the examination was conducted by telemedicine.  The examiner noted the prior examination of August 2009, diagnosis of PTSD and GAF score of 60.  He also noted that the Veteran was granted service connection for PTSD with a 10 percent rating and had received a noncompensable disability rating for his hearing loss and muscle and scars disabilities.  He also noted the evaluation by Dr. C., to include the GAF scores of 54/64.  

The examiner listed the Veteran's significant non-psychiatric illnesses as shoulder problem, knee problems, scars, and hearing problems.  The Veteran was noted to receive VA and private care.  The examiner said that he discussed the Veteran's symptoms with the Veteran and his wife.  They both agreed that they had not seen symptoms of anxiety or depression.  The Veteran's wife said that she now understood PTSD better and why the Veteran had some of his symptoms.  The examiner said the Veteran told him that his PTSD symptoms were the same as they were at the time of the prior VA PTSD examination.  

The Veteran said that, since retiring from his job, he continued to help his brother with farming.  He said that, because of his physical disabilities, he could not do a lot of the physical work.  He did other kinds of work to help.  The Veteran's wife noted that this helped to keep the Veteran busy.  They reported that they enjoyed their grandchildren as they lived close by.  The examiner said that the Veteran's appearance was clean and that he was casually dressed.  His speech was spontaneous, clear and coherent.  The examiner said the Veteran's affect was appropriate and mood was good; that he was able to do serial 7's and could spell a word forward and backward; that he was oriented times three; that his thought process and content was unremarkable; and that there was no evidence of delusions.  The examiner observed that the Veteran understood the outcome of behavior.  As to insight, he said the Veteran understood that he had a problem.  The examiner said the Veteran did not have a sleep impairment and no evidence of hallucinations.  The examiner further stated that there was no inappropriate behavior, obsessive or ritualistic behavior, panic attacks, homicidal or suicidal thoughts and that the Veteran was able to interpret proverbs appropriately.  

The examiner said the Veteran was able to maintain minimum personal hygiene and there was no problem with activities of daily living.  The examiner stated that the Veteran's remote, recent, and immediate memory was normal.  No psychological tests were done during the examination.  The examiner noted that the Veteran had retired from his employment after 32 years in 2004.  The retirement was said to be due to physical problems involving the knees, back and shoulder.  The examiner said the only Axis I diagnosis was chronic PTSD.  In regard to Axis III physical problems, the examiner noted impaired hearing, scars, shoulder injury and being evaluated for possible hypertension.  The examiner provided a GAF score of 60.  

The examiner stated that there was not total occupational and social impairment due to the Veteran's PTSD symptoms.  He also said that the Veteran's symptoms did not result in deficiencies in judgment, thinking, family relations, work, mood or school.  There was no reduced reliability and productivity due to the Veteran's PTSD symptoms.  The examiner added that there was no occasional decrease in work efficiency and there were no intermittent periods of inability to perform occupational tasks due to PTSD signs and symptoms but with generally satisfactory functioning.  Finally, the examiner did say that there were PTSD signs and symptoms that were transient or mild.  There was also decreased work efficiency and ability to perform occupational tasks only during periods of significant stress.  The examiner concluded by stating the Veteran's symptoms had not increased since the previous evaluation and that his PTSD symptoms were mild.  

VA outpatient entries from August 2009 and August 2010 did not record treatment for any of the issues on appeal.  

The Veteran and his wife testified at a DRO hearing in July 2011.  The hearing covered the Veteran's SFW and scar disabilities with the focus on his scars.  The Veteran described how he was wounded in combat.  He described his wounds as "band-aid" wounds because they were treated in the field.  In regard to the scars, it was determined that a more recent examination should be conducted.  There was no testimony as to any ill effects from the two SFWs.  

Subsequent to the hearing the Veteran's representative submitted a statement wherein he asked that the Veteran's SFW and scar involving the right trapezius muscle be rated separately and that the scar receive a 10 percent rating.  He repeated the same contention in regard to the SFW of the left thoracic area of the mid-back and associated scar.  He said the scars were considered to be slightly sensitive, adhesed [sic] and unsightly.  The Board notes that there are separate ratings already in effect for the SFWs and scars.  

The Veteran underwent a VA scars examination in August 2011, but the results of the examination are not pertinent at this time as his two service-connected scar disabilities will be remanded for consideration of additional rating criteria.  

VA treatment records, dated in July 2011, were associated with the claims file.  The records do not reflect treatment for any of the issues on appeal.  

The Veteran submitted a statement on a VA Form 9 that was received in September 2011.  The Veteran commented on his service-connected scar disabilities.  He also said that his doctor in Minnesota stated in his medical records that that "shrap" metal had caused some nerve damage in his neck, right shoulder and arm.  He said the MRI from the Mayo clinic showed the damage.  

The Veteran and his wife each submitted statements that were received in October 2011.  The Veteran said that he had furnished VA with all the evidence that he was aware of.  He requested that his appeal be forwarded to the Board.  In addition, the Veteran said that nowhere in the private psychological evaluation did the examiner say his PTSD had increased in severity.  He also said that he did not tell the VA examiner that his symptoms had not changed.  The Veteran stated that his dress was never casual and that he had not shaved in 10 days or more and his only thought process was to get away from the VA examiner.  

The Veteran's wife said she did not know much about PTSD until she went to his hearings.  She said that she learned that some of things about the Veteran were from his PTSD.  She said the Veteran did not like to be around a bunch of people, especially if he did not know them.  She also said that they did not go out much.  She said that the Veteran did not like to their [grand?] children's' sports games because of the loud noise and being in an enclosed space.  The same was true of their school programs; the Veteran could not wait to get outside.  She said the Veteran liked to hunt but would rather go by himself or maybe one other person.  He did not like to go if there were a lot of other people around.  She said that, if the Veteran is asleep and she has to wake him she would be careful and stand back.  She said he would lash out.  Finally, she said that the Veteran did not talk much about his time in service and she learned things only from the hearings.  

A review of VA medical records in Virtual VA shows that the Veteran was seen by a clinical social worker as an outpatient at a PTSD clinic in October 2011.  The social worker said the Veteran was not experiencing a moderate to severe level of stress.  The Veteran was reported as retired from his employment and did some farming.  He said that he needed to stay busy to keep his mind off things.  The social worker said the Veteran's appearance was disheveled.  There was mild psychomotor agitation.  She said the Veteran would fiddle with his shirt tail when discussing Vietnam but not when talking about unrelated topics.  She said his speech was fluent and spontaneous with a normal rate and volume.  She also said the Veteran's mood was euthymic, anxious and variable.

The Veteran's affect was said to be mood congruent and appropriate with normal range.  The Veteran's thought content showed no suicidal or homicidal ideation and no overt paranoia or delusions.  There were no intrusive memories or auditory or visual hallucinations.  The social worker said the Veteran's thought process was linear and goal-directed.  Insight and judgment were both said to be moderate.  The social worker said the diagnosis of PTSD was taken from the prior VA examination.  She provided a GAF score of 52 and said that the Veteran appeared to be reluctant to discuss much detail regarding his military experiences.  

The Veteran was afforded a PTSD examination in December 2011.  The examiner reviewed the claims file and the earlier statement submitted by the Veteran's wife and reported that the Veteran had been married for over 35 years and that he had three children and six grandchildren (who all lived nearby).  The Veteran and his wife saw the children and grandchildren quite often and the Veteran was said to have good relations with his wife and grandchildren.  The examiner said the Veteran reported he would go to his shop "doing anything and everything . . . all depending what we've got to do."  The nature of the shop was not further explained.  The Veteran said that he would be involved with some funerals with his veterans' organization.  The Veteran was noted to be retired and that he did some farming.  He raised some cattle and raised feed for cattle such as hay.  

The examiner provided a review of the diagnostic criteria for PTSD and checked several items on the worksheet to indicate those specific areas where the Veteran met the criteria.  There was a section of the examination worksheet with 31 separate symptoms listed with a box to check for each.  The examiner did not check any of the boxes.  The examiner noted this fact in his report but did not explain it.  The examiner said that the Veteran was seen in regard to an increase in his disability rating for PTSD.  He said that the Veteran's PTSD had remained essentially the same as the last VA examination (August 2010).  He noted the Veteran was seen on one occasion for a mental health consult (October 2011) but had not returned to VA for psychotherapy.  

The examiner also provided a report based on his administering of a CAPS review.  He said the Veteran had bad dreams or nightmares once a month of mild intensity.  The Veteran experienced intrusive thoughts, images or memories 1 to 2 times a week but actively suppressed them.  They were of mild intensity.  He had external or internal reminders 1 or 2 times a week of mild intensity.  There were no flashbacks.  The examiner said the Veteran experienced physiological reactions of mild intensity 1 or 2 times a week.  The Veteran also made efforts to avoid talking, thinking, or feelings associated with trauma and efforts to avoid places, situations, or people associated with trauma.  The examiner said the Veteran experienced affective restriction of mild intensity some of the time.  There was also estrangement some of the time.  The Veteran did not have feelings of a foreshortened future or diminished activities or interests.  The examiner said the Veteran had no difficulty in falling or staying asleep.  There was no difficulty in concentrating.  The examiner said the Veteran sometimes had irritability or outbursts of anger of mild intensity.  Exaggerated startle reaction and hypervigilance were also noted.  

The examiner provided an Axis I diagnosis of PTSD.  He assigned a GAF score of 68.  The examiner also provided an assessment of the Veteran's level of occupational and social impairment.  He checked a box that indicated the Veteran experienced occupational and social impairment due to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  

III.  Analysis

      A.  Service Connection

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

The Veteran is service-connected for two residuals of SFWs and the scars associated with those two SFWs.  The STRs are negative for any evidence of a nerve impairment of the upper spine associated with these already service-connected disabilities or any other injury or wound.  However, the absence of entries in the STRs regarding the claimed disability is not dispositive.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  The VA treatment records also do not record evidence of a nerve impairment involving the spine, to include as due to any SFW or other injury/disease in service.
The private medical records provided by the Veteran do not support this claim as he alleged in his statement of September 2011.  Those records clearly document a worked-related injury to the left shoulder in 2002 that resulted in some sharp, shooting pains into the left side of his neck.  There is no mention of a SFW wound or any residual that is associated with the symptoms expressed by the Veteran at that time.  

The VA examination of September 2009 provided a thorough review of the Veteran's claimed disability.  The existing SFWs and scars were identified and discussed.  The examiner reviewed the symptoms associated with each disability.  The SFWs were found to be slight.  The examiner found no evidence of nerve damage.  Moreover, there is no objective evidence of record of any retained metal or other type of foreign object in the cervical spine area.  Nor is there is objective medical evidence of record to demonstrate a nerve impairment of any type as claimed by the Veteran.

The Veteran has contended that he does have nerve damage in the upper spine.  The Veteran is competent to provide lay evidence of reporting of his symptoms and his opinion that he experiences pain or numbness in his neck.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Buchanan, supra.  Further, a claimant is generally competent to introduce lay testimony of observable symptoms of disability and continuity of such symptoms.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, the Veteran is not competent to say that he experiences symptoms related to a SFW, particularly in light of objective medical evidence of record that either shows a different etiology as reflected private treatment records, or the absence of any objective findings as indicated in the VA examination of August 2009.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007); Jandreau, 492 F.3d at 1377. n.4 (Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.).  

The Board has considered the Veteran's lay statements but finds that the objective medical evidence in this case is more probative and establishes that there has been no impairment of nerve damage of his upper spine at any time during the current appeal.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in the absence of proof of a present disability, there can be no valid claim).  See also McClain v. Nicholson, 21 Vet. App. 319 (2007) (which stipulates that a service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved).  Service connection is denied.

      B.  Higher Schedular Ratings

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).

The Veteran's claim for higher evaluations for his service-connected disabilities of PTSD, SFW of the right upper trapezius muscle and SFW of the left thoracic area of the mid-back is an original claim that was placed in appellate status by a NOD expressing disagreement with an initial rating award.  As such, separate ratings can be assigned for separate periods of time based on the facts found--a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  

      1.  PTSD

The Veteran's service-connected PTSD is rated under Diagnostic Code 9411.  38 C.F.R. § 4.130 (2011).  A 10 percent rating is assigned for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  A 30 percent rating is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  A 50 percent rating is for consideration where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessed rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Finally, a 100 percent evaluation is applicable where there is total occupation and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

In assessing the evidence of record, it is important to note that the GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing Fourth Edition of the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV), p. 32).  A GAF score of 61 - 70 is defined as "Some mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupations, or school functioning (e.g., occasional truancy, or theft within the household) but generally functioning pretty well, has some meaningful interpersonal relationships.  A GAF score of 51 - 60 is defined as "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)."  Ibid.  

The list of symptoms in the rating formula is not intended to constitute an exhaustive list, but rather shows examples of the types and degrees of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's disability that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV.

The Board notes that the Veteran's three VA PTSD examinations have described his PTSD symptomatology as mild.  The same VA examiner evaluated the Veteran in August 2009 and again in August 2010.  He provided a GAF score of 60 at both evaluations.  The most current examination, from December 2011, provided a GAF of 68.  The Board notes that the GAF of 60 provided in 2009 and 2010 is at the top of the range for symptoms considered as moderate.

The assessments by the VA examiners do not entirely align with the evaluation provided by Dr. C.  Dr. C.'s report indicated that the Veteran's symptoms had more of an impact on his daily life.  He felt that the Veteran's performance on various interview tests was less than average and that the Veteran appeared to become more anxious with continued questioning.  He felt that the Veteran was reluctant to admit to any affectual difficulty related to his PTSD disability.  He also said he believed the Veteran was operating at the borderline level of adhering to his personal routine and daily habits.
The Veteran has not sought treatment for his PTSD but he did have one VA mental health clinic visit with a clinical social worker in October 2011.  The evaluation was more in keeping with the assessment provided by Dr. C.  The social worker felt that the Veteran was reluctant to discuss his military experiences and the impact that they had on his life or how his PTSD affected his day to day living.  

In reviewing the evidence of record, to include the VA examinations, report from Dr. C., VA outpatient entry and the testimony and statements from the Veteran and his spouse, the Board finds that a 30 percent rating for his service-connected PTSD is warranted from the date of his claim.  The VA examiner in August 2009 noted the Veteran's symptoms were more intense in the past but had gradually faded over the years.  Thus, this is evidence that the Veteran had experienced more serious symptoms.  Dr. C.'s report supports a conclusion that the symptoms had not faded beyond the moderate level.  The GAF scores of 54 by Dr. C. and 60 by the VA examiner also tend to support a conclusion that the Veteran's disability is more than mild-and is best described as resulting in occasional decrease in work efficiency and intermittent periods of an inability to perform occupational tasks.  

A rating in excess of 30 percent at any time during the pendency of the appeal is not warranted.  Dr. C. did find some evidence of memory impairment, but this was not demonstrated at the time of the three VA examinations.  Neither the Veteran nor his spouse testified as to his having memory problems.  There is no evidence of the Veteran's inability to understand complex commands, having panic attacks, forgetting to complete tasks, impaired judgment or abstract thinking.  He also did not have difficulty in establishing and maintain effective work and social relationships.  He lives in a sparsely populated town but is engaged with family and friends.  His veterans' organization was not all that active.  The same level of involvement with others was noted at the time of his other VA examinations.  A rating in excess of 30 percent is denied.

      2.  SFWs

With regard to muscle injuries, the cardinal signs and symptoms of muscle disability are loss of power, weakness, a lower threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  38 C.F.R. § 4.56.  A slight disability of muscles involves a simple wound of the muscle without debridement or infection.  The resulting scar is minimal with no evidence of fascial defect, atrophy, or impaired tonus.  There is no impairment of function or metallic fragments retained in the muscle tissue.  For a slight disability of muscles, there will be no cardinal signs or symptoms of muscle disability.  38 C.F.R. § 4.56(d)(1).

A moderate disability of the muscle group involves a through and through or deep penetrating wound of short track from a single bullet, a small shell, or a shrapnel fragment, without explosive effect of a high velocity missile, residuals of debridement, or prolonged infection.  To be entitled to a moderate disability evaluation, service department records or other evidence of in-service treatment for the wound must be found.  Objective findings must include the entrance and (if present) exit scars, small or linear, indicating a short track of the missile through muscle tissue.  Some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or a lower threshold of fatigue when compared to the sound site must also be found.  38 C.F.R. § 4.56(d)(2).

A moderately severe disability includes a through and through or deep penetrating wound by a small high velocity missile or large low velocity missile with debridement, prolonged infection, or sloughing of the soft parts, and intermuscular scarring.  Objective findings must include the entrance and (if present) exit scars indicating the track of the missile through one or more muscle groups.  Indications of palpation on loss of deep fascia, muscle substance, or normal firm resistance of muscle compared with the sound side must be noted.  Tests of strength and endurance (compared with the sound side) must demonstrate positive evidence of impairment.  38 C.F.R. § 4.56(d)(3).

A severe disability requires a through and through or deep penetrating wound due to a high velocity missile, or large or multiple low velocity missiles, or with a shattered bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring.  Objective findings must include a ragged, depressed and adherent scars indicating wide damage to the muscle groups in the missile track.  Palpation must show loss of deep fascia or muscle substance, or soft flabby muscles in the wound area.  Muscles must swell and harden abnormally in contraction.  Tests of strength, endurance or coordinated movement impaired with the corresponding muscles of the uninjured side would indicate severe impairment of function.  X-ray evidence of minute multiple scattered foreign bodies, indicating intermuscular trauma and the explosive effect of the missile, or adhesion of the scar to one of the long bones, scapula, or pelvic bones, with epithelial sealing rather than the true skin covering in an area where the bone is normally protected by muscle, would also indicate signs of severe muscle disability.  Visible or measurable atrophy, adaptive contractions of an opposing group of muscles, diminished muscle excitability to pulsed electrical current in electrodiagnostic tests, and induration or atrophy of an entire muscle following simple piercing by a projectile would also indicate a severe muscle injury.  38 C.F.R. § 4.56(d)(4). 

The Veteran's service-connected SFW of the right posterior neck is currently rated as noncompensable under DC 5301.  The Veteran's SFW of the left thoracic area of the mid-back is rated as noncompensable under DC 5302.  See 38 C.F.R. § 4.73.

DC 5301 relates to disabilities involving Muscle Group I.  The muscles involved include the extrinsic muscles of the shoulder girdle that function to provide upward rotation of the scapula and elevation of the arm above shoulder level.  These muscles consist of the trapezius, levator scapulae, and serratus magnus.  Id., DC 5301.

The rating criteria under DC 5301 provide for, in regard to disabilities involving the dominant arm, a noncompensable rating for a slight impairment.  A 10 percent rating is warranted for a moderate impairment, a 30 percent rating for moderately severe, impairment and a 40 percent rating for a severe impairment.

DC 5302 relates to disabilities involving Muscle Group II.  The muscles involved include the extrinsic muscles of the shoulder girdle that function to provide depression of the arm from vertical overhead to hanging at the side, downward rotation of the scapula, and, acting with Muscle Group III, forward and backward swing of the arm.  These muscles consist of the pectoralis major II (costernal), latissimus dorsi and teres major, pectoralis minor, and rhomboid.  Id., DC 5302.

The rating criteria under DC 5302 provide for a noncompensable rating for a slight impairment of the non-dominant arm.  A 20 percent rating is applicable for a moderate or moderately severe impairment, a 30 percent rating for a severe impairment.  Id., DC 5302.  

The medical evidence does not show that the SFWs of Muscle Group I and Muscle Group II can be described as more than slight under the applicable regulatory description.  The STRs are negative for any signs of residuals or that the Veteran was even wounded.  His own testimony was that they were "band-aid" wounds because they were simply treated in the field without further problems.  There clearly is no objective evidence of debridement or infection at any time.  The scars involved are minimal and there is no objective evidence of fascial defect, atrophy, or impaired tonus.  As stated in 38 C.F.R. § 4.56(d)(1)(i), there are no cardinal signs or symptoms of muscle disability because these are slight wounds.  The objective medical evidence demonstrates that there is no impairment of function related to either wound.  There is no other probative evidence to demonstrate the SFWs were other than slight.  . 

The above evidence does not show entitlement to a compensable disability rating for service-connected SFW of Muscle Group I or Muscle Group II at any time during the pendency of the current appeal.  Neither the Veteran's contentions nor the findings on examination and treatment records indicate that he meets the criteria for more than a noncompensable rating.

In reaching this conclusion, the Board has considered whether a higher evaluation could be granted based on limitation of motion and/or impairment of the shoulder or arm.  See 38 C.F.R. § 4.71a, DCs 5200-5203 (2011).  The criteria for Muscle Group I references upward rotation of the scapula and elevation of the arm above the shoulder, while the criteria for Muscle Group II pertains to depression of the arm from vertical overhead to hanging at the side, and downward rotation of the scapula; and, working with Muscle Group in forward and back swing of the arm.  38 C.F.R. § 4.73, DCs 5301, 5302.  In that regard, it is noted that the VA examiner stated that there was no limitation of range of motion as a result of either SFW at the time of the examination in August 2009.  Moreover, none of the other medical evidence of record contradicts that finding.  The examiner also stated that there was no impairment of nerve, bone, tendon, or muscle and no loss of motor or muscle function.  The Veteran alleged in his statement of September 2011 that his records from Minnesota documented nerve damage and problems with his right shoulder.  However, a review of the evidence clearly demonstrates that there were no findings regarding the right shoulder.  Further, the medical evidence related to the left shoulder concerned evaluation of a work injury that had occurred in January 2002.  There was no connection to the Veteran's SFWs.  

In addition to the lack of objective evidence of any limitation of motion, or function, involving either muscle group, the objective evidence of record also establishes that the Veteran does not experience lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups or weakened movement, excess fatigability, and incoordination.  Thus, there is no basis for consideration of a higher rating under 38 C.F.R. §§ 4.40, 4.45, 4.59 (2011).  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Accordingly, for the reasons discussed above, the Board concludes that the criteria for a higher rating for slight SFW of the right upper trapezius muscle and slight SFW of the left thoracic area of the mid-back are not met at any time during the pendency of the appeal.  

IV.  Additional Considerations

The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  The Board is unable to identify a reasonable basis for granting service connection for nerve damage of the upper spine, a rating in excess of 30 percent for PTSD, or initial compensable disability ratings for SFWs of the right upper trapezius muscle or for SFW of the left thoracic area of the mid-back.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  

The Board has also considered whether the Veteran's PTSD and SFW disabilities are so exceptional as to require consideration of an extraschedular rating.  In Thun v. Peake, the Court held that determining whether a claimant is entitled to an extraschedular rating is a three-step inquiry.  22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009).  The first step is to determine whether the "evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate."  Id.  If the adjudicator determines that this is so, the second step of the inquiry requires the adjudicator to "determine whether the claimant's exceptional disability picture exhibits other related factors," such as marked interference with employment or frequent periods of hospitalization.  Id. at 116.  Finally, if the first two steps of the inquiry have been satisfied, the third step requires the adjudicator to refer the claim to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether an extraschedular rating is warranted.  Id. 

Here, the evidence of record does not reflect that the Veteran's PTSD or SFW disability pictures are so exceptional as to not be contemplated by the rating schedule.  There is no unusual clinical picture presented for the Veteran's PTSD or SFWs, nor is there any other factor which takes the disabilities outside the usual rating criteria.  The rating criteria for the Veteran's service-connected PTSD and SFW disabilities contemplate his symptoms.  There are no symptoms left uncompensated or unaccounted for by the assignment of the schedular ratings.  As such, the threshold issue under Thun is not met and any further consideration of governing norms or referral to the appropriate VA officials for extraschedular consideration is not necessary. 

Lastly, an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been considered.  In this regard, the Board notes that the Veteran has been retired from his employment of over 30 years since 2004.  The Veteran's self-report was that his retirement was due to medical issues unrelated to his service-connected disabilities.  This is supported, in part, by the private medical records dated in October 2003.  Therefore, a TDIU claim has not been raised by the record in this appeal and need not be discussed further.  


ORDER

Entitlement to service connection for nerve damage of the upper spine due to retained metal is denied.

Entitlement to an initial disability rating of 30 percent for service-connected PTSD is granted from December 18, 2007, subject to the laws and regulations governing the award of monetary benefits. 

Entitlement to an initial compensable disability rating for service-connected SFW of the right upper trapezius muscle is denied.

Entitlement to an initial compensable disability rating for service-connected SFW of the left thoracic area of the mid-back is denied.


REMAND

The Veteran's claim for entitlement to service connection was received in December 2007.  He was granted service connection for two scars associated with his SFWs in September 2009.  The Veteran received a noncompensable disability rating for each scar disability.  

The criteria for rating scars were revised, effective October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008) (codified at 38 C.F.R. §4.118, Diagnostic Codes 7800 to 7805).  The amendment applies to all applications for benefits received by VA on or after October 23, 2008.  See 73 Fed. Reg. 54,708-54,710 (Sept. 23, 2008); see also 38 C.F.R. §4.118 (2011).  
However, the introductory paragraph to 38 C.F.R. §4.118 notes that a Veteran who VA rated under Diagnostic Codes 7800, 7801, 7802, 7803, 7804, or 7805 before October 23, 2008 can request review under diagnostic codes 7800, 7801, 7802, 7804, and 7805, irrespective of whether the Veteran's disability has increased since the last review.  VA will review that Veteran's disability rating to determine whether the Veteran may be entitled to a higher disability rating under diagnostic codes 7800, 7801, 7802, 7804, and 7805.  A request for review pursuant to this rulemaking will be treated as a claim for an increased rating for purposes of determining the effective date of an increased rating awarded as a result of such review; however, in no case will the award be effective before October 23, 2008.  

The Veteran was issued a statement of the case (SOC) in regard to his disagreement with the disability rating for his two service-connected scar disabilities in March 2010.  The SOC listed the rating criteria used to evaluate his disabilities.  The only criterion used was that from the change in regulations, effective from October 23, 2008.  There is no indication that the Veteran's service-connected scar disabilities have been evaluated under the criteria in effect prior to the change in regulations and the period from December 18, 2007.

On remand, the Veteran's scar disabilities must be evaluated for a possible higher rating from the date of claim, December 18, 2007, and forward based on the rating criteria in effect prior to October 23, 2008.  Unless the Veteran's claim is resolved upon the review, or his claim is withdrawn, he must be issued a supplemental statement of the case (SSOC) that provides the appropriate criteria in effect prior to October 23, 2008, and the basis for any rating of his service-connected scar disabilities.  

Also, the Veteran submitted a claim for service connection for what he described as a "mental health condition, not otherwise specified" in July 2010.  He said this includes but is not limited to, anxiety, depression and/or adjustment disorder.  He has thus raised a service connection claim on a direct and secondary basis.

The RO provided the required VCAA notice to the Veteran by way of letters dated in July 2010.  The Veteran responded to both letters that he had no additional evidence to submit.  Of record at that time were the results of a VA PTSD examination from August 2009 and the private psychological evaluation from Dr. C.  Neither report listed an Axis I diagnosis other than PTSD.  

The RO denied service connection for the issue on the basis that there was no current disability in September 2010.  As noted, the Veteran testified at a DRO hearing in July 2011.  At the hearing, the Veteran's representative stated that the Veteran intended to appeal the denial of service connection for his claimed mental health condition.  The contention was that the Veteran had other issues besides his PTSD.  The DRO asked if this appeal would be submitted, and the representative affirmed that it would.  (DRO hearing, July 2011, Transcript pp. 10-11).

The Veteran's representative submitted a written statement after the hearing with a heading that the statement was intended to clarify the issues under consideration in July 2011.  In regard to the mental health condition issue, the representative asked that the issue continue to be adjudicated.  As noted on the Title page, the Board has re-characterized this issue as entitlement to service connection for a psychiatric disorder, other than PTSD, to include as secondary to a service-connected disability.  

The Board finds that the discussion at the hearing, followed by the written submission from the Veteran's representative, demonstrates a disagreement with the denial of service connection and an intent to appeal.  See 38 C.F.R. § 20.201 (2011); see also Gallegos v. Principi, 283 F.3d 1309, 1314 (Fed. Cir. 2002); Tomlin v. Brown, 5. Vet. App. 355, 357-58 (1993).

The Veteran's NOD is timely.  38 C.F.R. §§ 20.201, 20.302 (2011).  In light of the Veteran's timely NOD, an SOC must be issued on the issue of entitlement to service connection for a psychiatric disorder, other than PTSD, to include as secondary to a service-connected disability, unless the Veteran's claim is resolved, such as by a complete grant of benefits sought, or withdrawal of the NOD.

The remanding of this issue must not be read as an acceptance of jurisdiction over the same by the Board.  The Board may only exercise jurisdiction over an issue after a claimant has filed both a timely NOD to a decision denying the benefit sought and a timely substantive appeal after issuance of a SOC.  38 U.S.C.A. § 7105 (West 2002); Roy v. Brown, 5 Vet. App. 554 (1993).  The RO should return the issue to the Board only if the Veteran perfects his appeal in accordance with the provisions of 38 U.S.C.A. § 7105.

Accordingly, the case is REMANDED for the following action:

1.  The RO must re-adjudicate the Veteran's claim for initial compensable disability ratings for the service-connected scar on his posterior right neck and the service-connected scar on his left mid-back.  The readjudication must include consideration of the pertinent rating criteria under 38 C.F.R. § 4.118 in effect prior to the change in regulations after October 23, 2008.  Thereafter, unless the Veteran's claim is resolved, or is withdrawn, he must be issued an SSOC that includes the prior regulations and the basis for any decision.

2.  The RO must issue an SOC addressing the issue of entitlement to service connection for a psychiatric disorder, other than PTSD, to include as secondary to a service-connected disability, unless the Veteran's claim is resolved in some manner.  The Veteran must be advised of the time limit in which he may file a substantive appeal.  38 C.F.R. § 20.302(b).  If, and only if, the appeal is timely perfected, the issue should be returned to the Board for further appellate consideration.

Thereafter, the case should be returned to the Board for further appellate review.  No action is required of the Veteran until he is notified by the RO.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


